Title: Thomas Jefferson to Jeremiah A. Goodman, 17 June 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir Monticello June 17. 13.
          The unexpected difficulty of getting water to my saw mill and threshing machine has made it impossible for me to leave those works a day; and the harvest is now so near as not to leave me time for a visit to Poplar forest. I must therefore put it off till the harvest is over. as soon after that as
			 I shall suppose you may have brushed over your tobacco, I will go; because I imagine you
			 will be as well able at leisure to spare your hands a week at that time as at any other. I wish to have the work ready for
			 Chisolm as in case he gets released from military duty in time to do it.I have not yet sold my flour. even five dollars cannot now be got for it.
				when I come
			 up I shall bring a spinning machine of
			 24. spindles which is now finished. the one now at the Forest I have given to my brother. Accept my best wishes
          Th:
            Jefferson
        